Name: 2010/456/EU: Commission Decision of 17Ã August 2010 derogating from Regulation (EC) NoÃ 687/2008 as regards the deadlines for the delivery and takeover of cereals into intervention in Finland for the 2009/2010 marketing year (notified under document C(2010) 5659)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  plant product;  Europe;  consumption
 Date Published: 2010-08-19

 19.8.2010 EN Official Journal of the European Union L 218/22 COMMISSION DECISION of 17 August 2010 derogating from Regulation (EC) No 687/2008 as regards the deadlines for the delivery and takeover of cereals into intervention in Finland for the 2009/2010 marketing year (notified under document C(2010) 5659) (Only the Finnish and Swedish texts are authentic) (2010/456/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a) in conjunction with Article 4 thereof, Whereas: (1) Under Commission Regulation (EC) No 687/2008 of 18 July 2008 establishing procedures for the taking-over of cereals by intervention agencies or paying agencies and laying down methods of analysis for determining the quality of cereals (2), should an offer be admissible, operators are to be informed as soon as possible of the delivery schedule. To that end, the first subparagraph of Article 2(4) of the said Regulation lays down that, for cereals other than maize, the final delivery to the intervention centre for which the offer is made is to be not later than the end of the fourth month following the month during which the offer was received, without, however, being later than 31 July in the case of Finland. (2) Article 6(6) of Regulation (EC) No 687/2008 lays down that the final takeover, in the case of cereals other than maize, must take place no later than the end of the second month following final delivery referred to in the first subparagraph of Article 2(4), and in any event no later than 31 August in the case of Finland. (3) Article 7(1) of Regulation (EC) No 687/2008 lays down that the physical and technical characteristics of the samples taken are to be analysed within 20 working days of the representative sample being made up. (4) The cereals harvest in Finland for the 2009/2010 marketing year reached a record level of 4,3 million tonnes, including 2,2 million tonnes of barley. In view of the situation on the cereals market in Finland, characterised by relatively low producer prices, below intervention prices, substantial quantities have been offered for intervention in Finland during the 2009/2010 marketing year: some 823 000 tonnes, of which 796 000 tonnes of barley and 27 000 tonnes of common wheat. Since the start of the intervention period, the latest statistics available, established on 1 July 2010, show a total quantity of cereals taken into intervention of around 573 000 tonnes, of which 566 000 tonnes of barley and 7 000 tonnes of common wheat. A substantial quantity of offers for intervention yet to be delivered and analysed with a view to their takeover into intervention thus remains. (5) On 24 June 2010 Finland informed the Commission that seeking additional storage capacity to deal with the abundant offers of cereals for intervention was taking time and a backlog had accumulated. The Finnish authorities therefore request, for the 2009/2010 marketing year, that the delivery deadline for cereals be extended to 30 September 2010, the deadline for taking them over be extended to 31 October 2010 and the deadline for quality analyses also be extended. (6) In view of the circumstances and in order to enable cereals offered in respect of the 2009/2010 marketing year to be taken over, Finlands request should be granted by agreeing, by way of derogation from Regulation (EC) No 687/2008, to extend the delivery period, the period for qualitative analyses and the takeover period for products offered for intervention in respect of the marketing year in question. (7) For offers submitted in Finland in respect of the 2009/2010 marketing year, it should be laid down that the measures provided for in this Decision are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from the first subparagraph of Article 2(4) of Regulation (EC) No 687/2008, for the 2009/2010 marketing year, the final delivery of cereals offered for intervention in Finland must take place no later than 30 September 2010. Article 2 By way of derogation from Article 6(6) of Regulation (EC) No 687/2008, for the 2009/2010 marketing year, the final takeover of cereals offered for intervention in Finland must take place no later than 31 October 2010. Article 3 By way of derogation from Article 7(1) of Regulation (EC) No 687/2008, for the 2009/2010 marketing year, the period allowed in Finland for analysing the physical and technical characteristics of samples shall be 30 working days. Article 4 This Decision shall apply to offers for intervention submitted in respect of the 2009/2010 marketing year. Article 5 This Decision is addressed to the Republic of Finland. Done at Brussels, 17 August 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 192, 19.7.2008, p. 20.